Per Curiam. Appellant’s counsel filed a brief in this • case on December 22,1982, pursuant to Supreme Court Rule 11 (h), Ark. Stat. Ann. Vol. 3A (Supp. 1981), stating that there was no merit to the appeal. Appellant Reed was notified that, if he wished to respond, he had thirty days to file a pro se brief or other response, making his brief due for filing January 21, 1983. On January 21, appellant filed the motion for extension of time to file a pro se brief which is now before us. The motion is denied. Appellant gives no good cause for extending the time for filing his brief beyond the thirty days provided for in Rule 11 (h). Counsel’s brief covers the issues preserved at trial, and appellant has not demonstrated that there is any need to allow him more time to prepare his brief. This Court will not grant a motion for extension of time in an appeal filed pursuant to Rule 11 (h) without a clear showing that the thirty days to respond provided for in the rule is inadequate. Motion denied.